Citation Nr: 0518618	
Decision Date: 07/08/05    Archive Date: 07/20/05

DOCKET NO.  04-14 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for hypertension.


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from January 1972 to 
January 1976, together with 2 years, 8 months of prior active 
service that appear to have been from May 1969 to January 
1972.  

This case comes to the Board of Veterans' Appeals (Board) 
from an October 2002 decision which denied, in pertinent 
part, service connection for hypertension.  The veteran filed 
a notice of disagreement in June 2003, the RO issued a 
statement of the case in February 2004, and the veteran 
perfected his appeal in April 2004.  


FINDINGS OF FACT

Hypertension was not shown during the veteran's military 
service or for many years later, and was not caused by any 
incident of service.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101, 1101, 1112, 1113, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 
3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the veteran's 
claims folders.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all the evidence submitted by 
the veteran or on his behalf.  Rather, the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, on the claim.  

Service connection means the facts demonstrate that a disease 
or injury, which results in current disability, was incurred 
or aggravated in active military service or, is proximately 
due to or the result of a service-connected disease or 
injury. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2004). 

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

Service connection for certain chronic diseases, including 
hypertension, will be rebuttably presumed if they are 
manifest to a compensable degree within the year following 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  

When there is aggravation of a non-service-connected 
condition, which is proximately due to, or the result of 
service-connected disease or injury, the claimant will be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation. Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).  When a disease is 
first diagnosed after service, service connection can still 
be granted for that condition if the evidence shows it was 
incurred in service.  38 C.F.R. § 3.303(d).  

In this case, the veteran is seeking entitlement to service 
connection for hypertension.  He specifically alleges that 
this condition has been caused or aggravated by his service-
connected diabetes mellitus, type II.  At this time, the 
veteran is service-connected for diabetes mellitus, type II; 
peripheral neuropathy of the upper and lower bilateral 
extremities associated with diabetes mellitus; bilateral 
diabetic non-proliferative retinopathy associated with 
diabetes mellitus; and aggravation of nonservice-connected 
erectile dysfunction associated with diabetes mellitus.  

Hypertension means high arterial blood pressure.  According 
to some medical authorities, the threshold for hypertension 
is a systolic pressure of 140 and a diastolic pressure of 90 
(140/90).  Dorland's Illustrated Medical Dictionary 801(28th 
ed. 1994).

Historically, the veteran served on active duty from January 
1972 to January 1976.  He also appears to have had a prior 
period of active duty service from May 1969 to January 1972.  
Although this earlier period of service has not been 
verified, the service medical records associated with the 
file reflect these dates, and they correspond to what the 
veteran reported.  In reviewing the veteran's claims folder, 
there is no finding, complaints, or diagnosis of hypertension 
noted in the veteran's service medical records.  A pre-
induction examination, performed in March 1969, noted a blood 
pressure reading of 138/88.  His final separation 
examination, performed in July 1975 noted a blood pressure 
reading of 126/74.

In July 2002, the veteran filed his present claim seeking 
service connection for hypertension.  In support of his 
claim, the veteran identified, and the RO obtained, relevant 
VA treatment records beginning in 2001.  A review of these 
records revealed treatment for diabetes mellitus, type II, 
and for hypertension.  He was diagnosed with diabetes 
mellitus, type II, in July 2001.  In August 2001, he was 
diagnosed with borderline hypertension.  Subsequent treatment 
records show ongoing treatment for both of these conditions.  

In support of his claim, the veteran has submitted five 
medical articles which discuss medical theory concerning a 
linkage between hypertension and diabetes.  In summary, all 
of these articles suggest or indicate that a person is more 
likely to have high blood pressure when they have diabetes 
mellitus, than without.  

In December 2002, a VA neurological examination was 
conducted.  The report of this examination noted that the 
veteran was diagnosed with diabetes mellitus in July 2001, 
and that he was being treated with oral hypoglycemic agents.  
The report diagnosed the veteran with distal symmetrical 
sensory peripheral neuropathy with very mild bilateral upper 
extremity involvement, and mild bilateral lower extremity 
involvement due to diabetes mellitus.

In July 2004, a VA examination for hypertension was 
conducted.  The report noted the veteran's history of 
developing hypertension and diabetes mellitus in 2001.  The 
report noted that the veteran's diabetes mellitus was being 
treated with medications, and that these seemed to control 
his condition well.  He was not having any hypoglycemia, had 
not been hospitalized in the last year, and has not had 
acidosis or coma.  Physical examination revealed a blood 
pressure reading of 120/90.  An electrocardiogram (ECG) was 
performed and revealed findings of a normal sinus rhythm; but 
with a septal infarct, of an undetermined age.  A urine 
protein test was negative.  The examination report concluded 
with a diagnosis of hypertension, and diabetes mellitus, type 
II.  It also noted the VA examiner's opinion that the veteran 
"has essential hypertension, and his hypertension is not 
secondary to diabetes mellitus."

In light of the opinion within the VA examination for 
hypertension, dated in July 2004, the weight of the credible 
evidence clearly demonstrates that the veteran's hypertension 
began years after service and was not caused by any incident 
of service.  Despite the medical articles presented by the 
veteran, the VA medical examiner, in reviewing the facts 
specific to the veteran's condition, found that his 
hypertension was not secondary to his service-connected 
diabetes mellitus.

While the veteran himself has contended that he currently has 
hypertension which began in service or as a result of his 
service-connected diabetes mellitus, type II, as a layman he 
has no competence to give a medical opinion on diagnosis or 
etiology of a condition.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  As the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 
supra.

Veterans Claims Assistance Act of 2000

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159(b) and (c) (2004).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II), held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits, and 
that it must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  18 Vet. App. at 120-121. 

The RO's July 2002 letter, the February 2004 statement of the 
case (SOC), and the April 2004 and August 2004 supplemental 
SOCs, advised the veteran what information and evidence was 
needed to substantiate his claim herein and what information 
and evidence had to be submitted by him, namely, any 
additional evidence and argument concerning the claimed 
condition and enough information for the RO to request 
records from the sources identified by the veteran.  In this 
way, he was advised of the need to submit any evidence in his 
possession that pertained to the claim.  He was specifically 
advised that it was his responsibility to support the claim 
with appropriate evidence.  Finally, the documents advised 
him what information and evidence would be obtained by VA, 
namely, records like medical records, employment records, and 
records from other Federal agencies.  Thus, the veteran was 
ultimately provided content complying notice and proper 
subsequent process.  

Although the VCAA notice letter that was provided to the 
veteran did not specifically contain the "fourth element" 
(i.e., tell the claimant to provide any relevant evidence in 
his or her possession), the Board finds that he was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to the claim.  When considering the notification 
letter, the SOC, and supplemental SOC, as a whole, the Board 
finds that he was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  Accordingly, the Board 
considers VA notice requirements met.  

With respect to the VA's duty to assist, the RO obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  Thus, the Board is not aware of a 
basis for speculating that any other relevant VA or private 
treatment records exist that have not been obtained.  The 
Board also notes that the veteran was provided a VA 
examination which included an opinion regarding the etiology 
of the claimed condition.  38 C.F.R. § 3.159(c)(4)(i).  Thus, 
the Board considers the duty to assist requirements met.  

Finally, the Board notes that in April 2004, the veteran 
submitted a medical article from the American Diabetes 
Association in support of his claim.  Although this evidence 
was not previously considered by the RO, the Board does not 
find that a remand is necessary in this matter in that the 
article supports the same general theory as contained in the 
previously articles submitted by the veteran, and which were 
previously considered by the RO.  Accordingly, no further 
action is necessary as a result of the submission of this 
article.  


ORDER

Service connection for hypertension is denied.



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


